Citation Nr: 1452379	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for right wrist cyst.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION


The Veteran served on active duty from November 1984 to November 1987; and from January 1991 to March 1991.   

These matters come before the Board of Veterans' Appeal (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2014.  The transcript has been associated with the claims file.  During the hearing, the Veteran was granted a 90-day abeyance in order for him to submit additional evidence.  The Board received additional evidence in April 2014, with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, a review of the Veteran's VBMS file reveals no documents at this time.  

During the hearing, the Veteran indicated that he experiences erectile dysfunction due to his service-connected lumbar spine disability.  The Board observes that the Veteran's indication raises a claim of secondary service connection for erectile dysfunction; however such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if any action on his part is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

During the hearing, the Veteran identified pertinent outstanding private records.  Indeed, he indicated that he had been seen several weeks prior to his February 2014 hearing for his disabilities.  The Veteran also stated that he was prescribed bed rest for his lumbar spine by Dr. Razza.  See pages 15 and 16 of the Board hearing transcript.  Treatment records received subsequent to the hearing were only dated through September 2013, and while there appears to be a Disability Claims Management statement filled out by Dr. Razza, there does not appear to be any treatment records from Dr. Razza.  Consequently, the Veteran should be given another opportunity to obtain, or allow VA to obtain, private pertinent treatment records.

With respect to the increased initial ratings for lumbar strain and right wrist cyst, the Veteran was last afforded VA examinations addressing the severity of these issues in October 2010 and September 2012 (for peripheral nerves).  During the Board hearing, the Veteran indicated that these disabilities had increased in severity.  Indeed, he testified that he experiences loss of mobility and decreased strength in his right wrist, along with numbness and tingling in the right hand due to the right wrist cyst.  The Veteran also indicated that his right wrist cyst would sometimes swell at work.  The Veteran and his representative also requested that the Veteran's right wrist also be reviewed under 38 C.F.R. § 4.71a (2014), Diagnostic Code 5215 for limitation of motion of the wrist.  See pages 4-7 of the Board hearing transcript.  

Relevant to his lumbar spine disability, the Veteran testified that he experiences increasing lumbar pain.  He stated that the pain radiates to his left leg and that his left leg is numb.  The Veteran also indicated problems with his bowels.  Indeed, he reported that on three separate occasions, he had bowel movements and did not realize it.  See pages 12-13, 17 of the Board hearing transcript.  The Veteran indicated that both disabilities interfered with his ability to do his job and every day activities.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  As noted, complete private treatment records do not appear to have been submitted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for the disabilities on appeal.  Obtain all VA treatment records which have not been obtained already, to include any records dated from September 2012 to the present.  Once signed releases are received from the Veteran, obtain all identified private treatment records, to include any additional treatment records from Dr. Razza, which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his right wrist disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  With respect to the Veteran's service-connected right wrist ganglion cyst, examination findings should be reported to allow for application of pertinent rating criteria for skin disorders.  The examiner should specifically determine whether the cyst is painful and/or causes any functional limitations of the wrist, to include on employment and activities of daily living.  The examiner should also identify and completely describe all current symptomatology, including any effect the Veteran's right wrist disability has on his fingers or forearm.  

Also, ask the examiner to discuss all findings in terms of the Schedule of Ratings for the Musculoskeletal System, 38 C.F.R. § 4.71a (2014), including Diagnostic Codes for the forearm, the wrist, and limitation of motion of single or multiple digits of the hand (Diagnostic Codes 5205 - 5230) as well as 38 C.F.R. § 4.124a, Diagnostic Codes 8511 8719.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate which, if any, nerves are affected and should indicate the severity of each nerve affected (mild, moderate or severe).

Include ranges of motion for the right wrist.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.
b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  If the symptoms presented require additional testing or study, make it so at the discretion of the examiner.

3.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbosacral strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbosacral strain.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbosacral spine strain is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of his lumbosacral spine strain. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner must also determine whether the lumbar spine disability causes any functional limitations, to include on employment and activities of daily living.

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford him the appropriate period of time within which to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

